Citation Nr: 1234017	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  12-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran is entitled to additional Concurrent Retirement and Disability Pay (CRDP) amounts.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1997. His awards and decorations include the Distinguished Flying Cross. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision issued through the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). The Defense Finance and Accounting Service (DFAS) issued an Audit Error Worksheet (AEW) adjusting the Veteran's VA compensation in accordance with CRDP. The RO worked the AEW and advised the Veteran of the adjustment in September 2011. The Veteran timely appealed the DFAS adjustment decision and contended that he was due additional compensation. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. DFAS issued a September 2011 Audit Error Worksheet for adjustment of VA compensation in accordance with CRDP. 

2. The Veteran timely appealed the DFAS adjustment decision and contended that he was due additional compensation. 

3. Prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, submitted a written withdrawal of his appeal of the DFAS adjustment decision.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the DFAS adjustment decision have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed.Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Withdrawal

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). Withdrawal may be made by the Veteran or by his authorized representative. Id. 

In the present case, the RO worked an AEW generated by DFAS in September 2011. The RO determined that the Veteran was due additional compensation and issued a retroactive disbursement. The Veteran timely appealed, contending that he was due additional compensation. 

In August 2012, the Veteran's authorized representative submitted a written statement that the Veteran "withdraws his appeal" on the issue of "retroactive amount of AEW." Pursuant to 38 C.F.R. § 20.204, issues may be withdrawn by a Veteran or an authorized representative. The Board finds that the appeal for additional CRDP compensation has been properly withdrawn. 38 C.F.R. § 20.204. Due to the withdrawal of this issue, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the claim for additional CRDP compensation. As this issue has been withdrawn, it is dismissed.


ORDER

The claim for additional Concurrent Retirement and Disability Pay (CRDP) amounts is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


